Court of Appeals
                            Sixth Appellate District of Texas

                                       JUDGMENT


 Ex parte Lyle D. Huddlestun, Jr.                          Appeal from the 336th District Court of
                                                           Fannin County, Texas (Tr. Ct. No. CR-14-
 No. 06-15-00224-CR                                        25176).   Opinion delivered by Justice
                                                           Burgess, Chief Justice Morriss and Justice
                                                           Moseley participating.



          As stated in the Court’s opinion of this date, we find no error in the order of the court
below. We affirm the trial court’s order denying Huddlestun’s application for writ of habeas
corpus.
          We further order that the appellant, Lyle D. Huddlestun, Jr., pay all costs of this appeal.




                                                          RENDERED NOVEMBER 4, 2016
                                                          BY ORDER OF THE COURT
                                                          JOSH R. MORRISS, III
                                                          CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk